Opinion issued August 19, 2010
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00989-CV
———————————
QUANTLAB
FINANCIAL, LLC, Appellant
V.
NJF SEARCH INTERNATIONAL, LTD., NJF
CONTRACTS, LTD.; ROB COLBORNE; AND YONGZHONG XU, Appellees

 

 
On Appeal from the 61st District Court 
Harris County, Texas

Trial Court Case No. 2009-50815
 

MEMORANDUM OPINION
Appellant has filed unopposed motions to dismiss its
appeal as to appellees, NJF Search International, Ltd., NJF Contracts, Ltd.,
and Rob Colborne as well as to appellee, Yongshong Xu.  No opinion has issued.  Accordingly, we grant the motions and we dismiss the appeal.  Tex. R. App. P. 42.1(a)(1).
We overrule all other pending motions as moot.  We direct the Clerk to issue mandate within
10 days of the date of this opinion.  Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Jennings, Keyes, and Hanks.